Citation Nr: 1626062	
Decision Date: 06/29/16    Archive Date: 07/11/16

DOCKET NO.  13-09 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for a stomach condition, to include an ulcer.

2.  Entitlement to service connection for a gastrointestinal disorder, to include ulcer, hiatal hernia, gastritis, and gastroesophageal reflux disease (GERD), and to include as secondary to service-connected paranoid schizophrenic disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from April 1973 to April 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In March 2016, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the Veteran's claims file.

The Veteran has pursued a claim of service connection for "ulcers and stomach condition" and for "stomach condition."  See Veteran's filings of April 1995, March 1998, and June 2010.  As a whole, the record appears to raise a theory of service connection for a gastrointestinal disorder, to include an ulcer, hiatal hernia, gastritis, and GERD, on both a direct and a secondary basis.  The scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore the Board has broadly captioned the Veteran's claim relating to vomiting as a claim for service connection for a gastrointestinal disorder, to include specific diagnosed disorders as shown in the record.  

The Veteran's record before the VA consists of an electronic record located in Virtual VA and the Veterans Benefits Management System (VBMS).

The issue of service connection for a gastrointestinal disorder, to include ulcer, hiatal hernia, gastritis, and GERD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  A rating decision of October 2000 denied service connection for ulcer/stomach condition based on a finding that there was no medical relationship between his current disability and service.  The Veteran did not appeal the decision, nor submit new and material evidence within one year.

2.  Evidence received since the October 2000 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for a stomach condition and raises a reasonable possibility of substantiating the claim.

CONCLUSIONS OF LAW

1.  The October 2000 rating decision denying service connection for ulcer/stomach condition is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  Because new and material evidence has been received since the October 2000 rating decision with respect to the Veteran's claim of entitlement to service connection for a stomach condition, the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Request to reopen claim for a gastrointestinal disorder

Legal criteria

Applicable law provides that an RO decision which is unappealed becomes final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Once a decision becomes final, new and material evidence is required to reopen the claim which was denied.  "New" means that the evidence was not previously submitted to the agency decision-maker.  "Material" means that the evidence, by itself or when considered with existing evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a) (2015).

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  Whether newly submitted evidence raises a "reasonable possibility of substantiating the claim" is not a separate determination, but is rather part of the determination of whether the submitted evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The Board must presume the credibility of the evidence when evaluating whether new and material evidence has been received.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Board need not, however, consider credible that which is patently incredible.  See Duran v. Brown, 7 Vet. App. 216 (1994).

VA must give the benefit of the doubt to the claimant when there is an approximate balance of positive and negative evidence as to any issue material to the determination of the matter.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).

Analysis

In April 1995, the Veteran filed a claim for service connection for "ulcers and stomach condition."  A rating decision of September 1995 denied service connection for an ulcer/stomach condition based on a finding that there was no medical relationship (i.e., nexus) between the Veteran's documented vomiting during service in July 1974 and his currently diagnosed "esophageal hiatus hernia and superficial ulcer in duodenal bulb".  The Veteran was notified of the decision by a letter of September 1995.  The Veteran did not appeal the rating decision of September 1995, or submit new and material evidence, within one year of the decision.  The rating decision, therefore, became final.  See 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1103 (2015).  

In March 1998, the Veteran attempted to file an appeal with respect to the September 1995 rating decision.  The untimely appeal was processed by the RO as a request to reopen.  A rating decision of October 2000 denied the Veteran's request to reopen on the basis that no new and material evidence had been submitted with respect to a nexus.  The Veteran was notified of the decision by a letter of October 2000.  The Veteran did not appeal the rating decision of October 2000 and did not submit new and material evidence within one year of the decision.  The rating decision therefore became final.  See 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1103 (2015).

By a filing of June 2010, the Veteran stated that he wished "to file a claim for a stomach condition."  A rating decision of July 2011 denied service connection for "GERD (gastric-esophageal reflux disorder) (claimed as stomach condition)" on the grounds that there was no nexus between the Veteran's currently diagnosed GERD and his service treatment records noting his treatment for complaints of anorexia and vomiting in July 1974.  That rating decision is currently on appeal to the Board.

The July 2011 rating decision did not undertake a new and material evidence analysis.  Although the RO considered the Veteran's service connection claim on the merits, the Board must address the issue of whether new and material evidence has been received.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007); Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

At the time of the October 2000 rating decision, the evidence of record included a transcript of an August 1998 hearing held at the RO, service treatment records, VA treatment records, and statements of the Veteran.  The evidence added to the record since the October 2000 rating decision includes VA treatment records and statements of the Veteran.

Upon review of the record, the Board concludes that the Veteran has submitted new and material evidence as to the unestablished fact of whether a nexus exists between a current gastrointestinal disability and a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998) (setting forth the three elements of service connection for a claimed disability on a secondary basis).  Specifically, in hearing testimony of March 2016, the Veteran alleged for the first time that he feels as if his vomiting happens more often when he is anxious.  See transcript of March 2016 Board hearing.  The latter lay testimony is new and material evidence in that it relates to the unestablished fact of a possible relationship between the Veteran's vomiting symptom and his service-connected psychiatric disorder.  The evidence contributes to a more complete picture of the circumstances in which the Veteran's disability may have arisen.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Having received new evidence that is material to the unestablished element of a nexus between the Veteran's gastrointestinal disorder and a service-connected disability, the Board concludes that new and material evidence has been submitted, and the Veteran's claim for entitlement to service connection for a stomach condition (broadened by the Board as a claimed gastrointestinal disorder) is reopened.

As explained in the Remand section below, the Board finds that additional evidentiary development is needed before a decision on the merits of the reopened claim may be made.

ORDER

New and material evidence having been received, the claim of entitlement to service connection for a gastrointestinal disorder, to include ulcer, hiatal hernia, gastritis, and gastric-esophageal reflux disorder (GERD), is reopened, and the appeal is granted to this extent only.

REMAND

In May 2011, the Veteran underwent a VA medical examination of the stomach, duodenum, and peritoneal adhesions.  Once VA undertakes to provide an examination, it must be adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Board finds the May 2011 examination report to be inadequate in several respects.

The May 2011 examination report notes that the Veteran's service treatment records were not reviewed.  The probative value of a medical expert's opinion depends partly upon on whether examiner was fully informed of the pertinent medical history.  See Nieves-Rodriguez, supra.  Here the examiner should have reviewed the Veteran's service treatment records, including his report of vomiting, stomach problems, and "anorexia" in July 1974, in forming an opinion.

The examiner's diagnosis also contains an ambiguity.  On the one hand, the diagnosis section of the report lists vomiting and GERD as "problems associated with the diagnosis" of schizophrenia.  On the other hand, the examiner concluded that the Veteran's "gastric condition and schizophrenia are unrelated."  See May 2011 VA examination report.  Medical evidence that is speculative, general, or inconclusive in nature may be considered inadequate.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996).

Furthermore, the May 2011 report does not address the issue of whether the Veteran's currently diagnosed gastrointestinal disabilities are aggravated by his service-connected paranoid schizophrenic disorder.   VA regulations provide that service connection is warranted for disability that is proximately due to, or the result of, a service-connected disease or injury.  See 38 C.F.R. § 3.310 (2015).  If a non-service-connected disorder is aggravated by a service-connected disorder, the claimant is entitled to compensation for the degree of increased disability above the degree of disability existing in the absence of the aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448-49 (1995).  Because the VA examiner did not address aggravation, the Board finds that a supplemental VA opinion is necessary to address that issue. 

Accordingly, the case is REMANDED for the following action:
1. Refer the Veteran's claims folder case to a qualified medical professional for a supplemental opinion.  The claims folder must be made available to the reviewer and reviewed.  If an opinion cannot be provided without an in-person examination of the Veteran, such an examination must be provided.  The reviewer must provide an opinion as to the following:
 
a. Whether there is a 50 percent or better probability (whether it is at least as likely as not) that the Veteran has a gastrointestinal disorder that had its onset in, or is otherwise related to, his active military service;

b. Whether there is a 50 percent or better probability (whether it is at least as likely as not) that the Veteran has a gastrointestinal disorder that is caused his service-connected paranoid schizophrenic disorder;

c. Whether there is a 50 percent or better probability (whether it is at least as likely as not) that the Veteran has a gastrointestinal disorder that is aggravated (i.e., permanently worsened beyond the normal progression of the disability) his service-connected paranoid schizophrenic disorder;

If the reviewer finds that the Veteran has a gastrointestinal disorder that is aggravated by his service-connected disorder, the reviewer should quantify the degree of aggravation; the examiner should identify the baseline level of severity prior to the onset of the aggravation, or by the earliest medical evidence at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Review of the entire claims file is required; however, attention is invited to the following documents: VA treatment record of January 2011, diagnosing diabetes mellitus (DM) and GERD (VBMS, document labeled Medical Treatment Record - Government Facility, receipt date 5/18/2011, page 2);VA treatment record of April 2001, diagnosing "biopsy, gastric antrum: chronic active gastritis with focal surface erosion" (VBMS, document labeled Medical Treatment Record - Government Facility, receipt date 6/5/2002, page 59); VA treatment record of March 2001, noting the Veteran's report of vomiting two hours after eating meals for the past few months (VBMS, document labeled Medical Treatment Record - Government Facility, receipt date 6/5/2002, page 66); VA treatment record of December 1998, diagnosing an ulcer (VBMS, document labeled Medical Treatment Record - Government Facility, receipt date 7/8/2011, page 3); VA examination report of May 1995, diagnosing hiatal hernia (VBMS, document labeled VA Examination, receipt date 5/31/1995, page 5); service treatment record of July 1974, noting the Veteran's report of "anorexia," vomiting, and stomach problems, and noting impression of "acute stress reaction" (VBMS, document labeled Medical Treatment Record - Government Facility, receipt date March 2013, pages 1-4).

2. After undertaking any additional development deemed appropriate, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


